Citation Nr: 0414717	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-17 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD
N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the veteran testified at a personal hearing 
before the undersigned, which was conducted by 
videoconference, and a transcript of that hearing is of 
record.

The issues of entitlement to a higher rating for the low back 
disability and service connection for asbestosis are being 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  


FINDING OF FACT

The veteran's right ear hearing loss is not related to an in-
service disease or injury.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss in the 
right ear be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2003).



VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the veteran submitted his claim in May 2002.  
In a letter, dated in July 2002, addressing the VCAA, the RO 
notified the veteran that to substantiate his claim he should 
submit evidence that right ear hearing loss existed from 
service and currently.  The RO also notified the veteran that 
VA would obtain records of other Federal agencies and VA 
records and that he could submit other medical records, such 
as private medical records, or authorize VA to obtain the 
records he so identified.  The veteran was informed to submit 
the evidence within 30 days.  The RO adjudicated the claim in 
a September 2002 rating decision.  For these reasons, the 
Board finds that the RO's VCAA notice complies with 
38 U.S.C.A. § 5103 and is in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and Pelegrini, supra, 
(preadjudicatory VCAA notice).  

As for the content of the notice, that is, the 30 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
included, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the veteran's 
service medical records and VA records he has identified.  
The RO also provided him a VA audiometric examination and 
obtained a nexus opinion in March 2003.  As the veteran has 
not identified any additional evidence, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease or injury diagnosed after 
discharge, when all of the evidence establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service or during 


the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history or finding of right ear hearing loss.  

After service, on VA examination in 1973, hearing was 
described as grossly normal.  

In October 2000, a private physician reported that the 
veteran has decreased hearing acuity. 

VA records disclose that, in April 2002, the veteran reported 
a gradual decrease in hearing for many years.  He also 
reported having experienced noise exposure in service and as 
a civilian.  Audiometric testing revealed sensorineural 
hearing loss in the right ear that met the VA standard for 
hearing loss under 38 C.F.R. § 3.385.  

In a November 2002 statement, the veteran's spouse stated 
that ever since service the veteran had a hearing problem. 

On VA examination in March 2003, which included a review of 
the veteran's file, the veteran reported noise exposure in 
service and he denied any noise exposure after service.  The 
examiner noted that the degree of noise exposure that the 
veteran received after service was unclear, because he had 
been inconsistent in his reports.  Based on review of the 
available evidence, the examiner expressed the opinion that 
the veteran's hearing loss was not related to his military 
service.

In December 2003, the veteran testified that he was exposed 
to small arms fire and mortar fire while in service.  

Analysis 

The medical evidence establishes that the veteran has right 
ear hearing loss disability as defined in 38 C.F.R. § 3.385 
and the veteran has testified to having exposure to loud 
noises while in service.  This evidence satisfies two of the 
three elements needed to establish service connection, 
namely, medical evidence of current disability and lay 
evidence of noise exposure during service.  

On the remaining element, that is, the question of whether 
the current hearing loss is related to service, the veteran's 
testimony and the statement of his spouse, regarding the 
onset and continuity of the veteran's hearing loss, are 
credible and they are competent to offer statements as to 
their personal observations.  However, they are not shown to 
be competent to render a medical diagnosis or medical opinion 
based on their personal observations.  Their statements, 
therefore, are not probative of a nexus between the currently 
diagnosed right ear hearing loss and an in-service injury or 
disease.  Rather the preponderance of the evidence is against 
the claim that right ear hearing loss is related to service 
as evidenced by the fact that right ear hearing loss was 
first shown in 2002, more than 40 years after service and 
well beyond the one-year presumptive period and by the 
medical opinion of the VA examiner, who stated that the 
veteran's hearing loss was unrelated to service.  For these 
reasons, service connection has not been established and the 
benefit-of-the doubt does not apply.   38 U.S.C.A. § 5107(b). 

ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran has stated that his low back disability has 
increased in severity since he was last examined by VA in May 
2003.  

The veteran asserts that he has asbestosis as a result of 
exposure to asbestos while working in a motor pool on brakes 
and clutches that contained asbestos and while serving aboard 
ship.  The records also contain a fourteen-year history of 
exposure to asbestos after service. 

Accordingly, further procedural and evidentiary development 
is needed and the claims are remanded for the following 
action:

1.  Ensure compliance with the 
Veteran's Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In the VCAA 
notification letter, ask the veteran 
to provide any evidence in his 
possession that pertains to the 
claims. 

2.  Ask the veteran to identify the 
non-VA health-care providers, who 
have treated him for a lung disorder 
since 1982 and a back disorder since 
August 2000.  

3.  Ask the veteran for a work 
history, including any exposure to 
asbestos, since 1958. 

4.  Obtain Social Security 
Administration records. 

5.  Schedule the veteran for a VA 
pulmonary examination in order to 
identify any current lung disease, 
including asbestosis.  The veteran's 
file should be reviewed by the 
examiner.  If asbestosis is 
diagnosed, the examiner is asked to 
provide an opinion as to whether the 
limited exposure to asbestos during 
service claimed by the veteran would 
be sufficient to result in the 
development of asbestosis in light 
of any evidence of exposure to 
asbestos after service.  

6.  Schedule the veteran for a VA 
orthopedic examination to determine 
the degree of impairment related to 
the low back disability.  The 
veteran's file should be reviewed by 
the examiner.  The examiner should 
specify whether there is sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc.  If a 
neurological examination is needed 
in order to make this determination, 
that examination, including any 
relevant diagnostic testing, should 
be conducted.  The examiner should 
also determine the range of motion 
of the lumbosacral spine, including 
the specific limitation of motion 
due to pain.  The examiner should 
also describe any functional loss 
pertaining to the low back, 
including the inability to perform 
normal working movements of the back 
with normal excursion, strength, 
speed, coordination, and endurance.  

7.  After the development is 
completed, adjudicate the claims.  
In adjudicating the claim for 
increase, apply the revised 
diagnostic codes, effective from 
September 2003.  If any benefit 
sought on appeal remains denied, 
provide the veteran with a 
supplemental statement of the case 
and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	George E. Guido Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



